--     . .




                  TBIEATTORNEY                    GENERAL
                               OF    TEXAS




                            April   12,   1949


     Hon. Pearce Johnson,     Chairman
     Committee on State Affairs
     House of Representatives
     5lst Legislature
     Austin,  Texas                 Opinion            No. V-809,

                                          Re:    Constitutionality
                                                 of House Bill 57,
     Dear Sir:                                   5lst Legislature.

                  We refer  to your request     for an opinion
     concerning    the constitutionality      of House Bill
     No. 57 now pending before         the committee on State
     Affairs    of the House of Representatives      which reads:

                    “SECTION 1.    The Chapter 562 of the
             Acts of the 47th Legislature       1941, Page 914
             be and the same is hereby amended by adding
             thereto   the following   section.

                   v ‘Sub-Section    16 (a), All persons   be-
             tween the ages of twenty-one       (21) to sixty-
             five years who are not blind and who are
             the victim    of Spastic   or epileptic   attacks
             shall be entitled    to all of the benefits      of
             this Act as herein    provid.ed.‘”

                    Seotion  51 of Article       III    of   the Constitu-
     tion    of   Texas reads In part:

                    “The Legislature   shall   have no power
             to make any grant or authorize        the making
             of any grant of public     moneys to any Indi-
             vidual)   association   of Individuals,       munici-
             pal or other corporations       whatsoever;.,,”

                The only pertinent   exceptions    to the prohibi-
     tions oontained   In Section  51 of Article     III are con-
     tained in Section   51a of the article;     they read:

                    *The Legislature     shall    have the power,
             by general   laws to provide,        subject to
             limitations    and restrictions       herein con-
Hon. Pearae       Johnson,,   page 2      (V-809)


      tained,    and such other limitations,     re-
      rtrlctlons    and regulations  a8 may by the
      Legislature    br deem& expodieat      for assist-
      anoe to, end for the payiaent of aseistance
      to:

               “(1)   Noodp aged persons who dare actual
          bona fide oitizons     of Texas and who are a
          the a#e of ,sIxtr-rive    (65) Years.. . .
               “(2)   Needy b nd peraons who are actual
          bona fide oitlzoas -4 o Texas and are over the
          age ef twenty-on0    (21) years....

                 “(3)   Needy children      who are actual bona
          fIde~cItIzenh     of Texas and are under the age
          or sixteen    (16) Y0 s,r’cI.... ”
              Se0 tim     51a, therefore,       provides   for asslst-
anoe to three and odlp three types of persons:                   (1)
Needy persons door sixty-five             (65).     (2)   Needy blind
persons    over twontg~oao       (21);  u&d (3)       Needy children
undar eixtem        (16).     The perron* about whoa you wrote
are doubtless       Sa need Of rr8Ist&nee.           But they do not
fall   within any of the above three exception8                to the
constitutional       provision    *IhiBh prohibit       the granting
of public    mooliey to individuals.

              The k&oral      rulr sxprorsad      by Section   51 of
Artiole     111 I8 that the Lsgfelature          ehall have no power
to make any grant i31 pub110 mgey              to any I,odivIdual,
The only relevant        ixorptionr    arm oontained     in Section  51a
above 0 The Legislature           i8 thqrefore    bound by the oon-
etitutional      prorirloar     of Section     51 and may not make
any grant     of publio monaye to the persons listed             In
House ‘Bill 57, rinoe auoh pmsonrr are not within’ the ex-
ceptiona     1latsd    id S.ction    51&l.


                  Shoe  Sectfan’ 516 of Article         III of
          the Texas Conrtitutiaa          provides   for publio
          assistance    onl    to .(.I)     nsady persona over
          sixty-f   Ivi (65 f    (2)    needy blind persons
          over twenty-onr’(21),          crnd (3)   ne@y chlld-
          ran under Wxtoed         (1.6), the Legislature      may
          not constitutionally         make a grapt of public
          mhey to victim         de epaotio      or oplleptlc
          tits    who axe b&neon twenty-one           (21) and
Hono Psaroe   Johnson,         page 3        (v-809)



     sixty-five    (65) and are not blind.          The
     reaeon $6 that the Constitution           othemise
     provldqs   that "The Legislature        shell   have
     no power to make.e.any         grant of public
     moneys to.ang     individual,..w     Artiole    1x1,
     Seotiotl .51.
                                  very truly           yours,

                              ATTORNEY       GENXRAL     OF !t!ttXiiS




wwr:v:mw


                              APPHOVIiD:

                      e--!&2,-
                :.,   V‘                 ;
                              QXS'l ASSISTANT
                              ATTOHNEYGl3NEW.L




                         ..